SCHOTTKY, J.
This ease involves the same issues as the case of Puckett v. Sullivan, ante, p. 489 [12 Cal.Rptr. 55], 3 Civil Number 10002, in which our opinion was this day filed. Although the two eases were tried separately and decided by different judges, the only factual difference of any significance is that the Montgomery property is farther removed from the area of the cut than the Puckett property. Both appellant and respondents agree that this court’s decision in the Puckett case will control the decision in the instant ease.
For the reasons set forth in Puckett v. Sullivan, supra, the judgment is affirmed.
Van Dyke, P. J., and Peek, J., concurred.
A petition for a rehearing was denied April 21, 1961, and appellant’s petition for a hearing by the Supreme Court was denied May 16, 1961.